 



         

Exhibit 10.3
SIXTH AMENDMENT TO
OEM AGREEMENT
     This Sixth Amendment to OEM Agreement (“Amendment”) is made and entered
into as of September 28, 2007 (“Amendment Date”), by and between Akorn-Strides,
LLC, a Delaware limited liability company, having a principal place of business
at 2500 Millbrook Drive, Buffalo Grove, Illinois 60089-4694, United States of
America (“A-S”), and Strides Arcolab Limited, a company organized under the laws
of India having a principal place of business at Strides House, Bilekahalli,
Bannerghatta Road, Bangalore 560 076, India (“Strides”), (each a “Party” and
collectively the “Parties”).
RECITALS
     A. A-S and Strides are parties to that certain OEM Agreement dated
September 22, 2004, as amended (“Agreement”); and
     B. The Parties desire to further amend the Agreement pursuant to the terms
and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:
1. Definitions. All capitalized terms used herein shall have the same meanings
set forth in the Agreement, unless otherwise defined in this Amendment.
2. Pricing. Section 4.3 of the Agreement is deleted in its entirety and replaced
with the following:
     “Pricing. A-S’s purchase price for a Product shall be calculated in advance
prior to A-S placing the first Purchase Orders therefore, pursuant to this
Section 4.3 (“Net Price”). The Net Price for a Product, in each case, shall be
calculated by the Parties as that dollar amount that is equal to the Product’s
Cost of Production plus twenty percent (20%). The Parties will mutually agree to
the dollar amount of the Net Price for each Product according to this
Section 4.3 and such Net Price will remain effective until and unless revised as
necessary to continue to meet the above Net Price calculation test.
NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY, A-S IS FREE TO ESTABLISH ITS OWN
PRICING FOR SALE OF THE PRODUCTS IN THE TERRITORY.”
3. Counterparts. This Amendment may be executed in several counterparts that
together shall be originals and constitute one and the same instrument.
4. Effect. Except as modified above, the Agreement shall remain in full force
and effect in accordance with its specific terms.
[The Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, through their duly authorized
officers, have executed this Amendment as of the Amendment Date.

                  Akorn-Strides, LLC       Strides Arcolab Limited
 
               
By:
  /s/ Arthur S. Przybyl       By:   /s/ Arun Kumar
 
                Name: Arthur S. Przybyl       Name: Arun Kumar Its: Member
Manager       Its: Executive Vice Chairman & MD

 